On petition of Amanda Roberts, we issued writ of habeas corpus to inquire into the cause of the detention of her son, Harold H. Roberts, in the Kalamazoo State hospital. As copies of all orders and proceedings relating to his commitment by the probate court of Kalamazoo county were attached to such petition, the usual ancillary writ of certiorari was not issued.
It appears that on June 9, 1944, the father of said Harold Roberts filed petition in probate court for his admission to the Kalamazoo State hospital as an insane person. On that date an emergency order was entered committing him to the hospital, pending hearing on the petition. At the conclusion of the hearing on June 16th, an order was entered committing him to the State hospital as an insane person. Roberts was not present at such hearing, as he was confined in the hospital under the emergency commitment. There was no showing to the court that his condition was such as to render his removal from the hospital for the purpose of appearing at the hearing improper and unsafe, as required by 2 Comp. Laws 1929, § 6888, as last amended by Act No. 250, Pub. Acts 1943 (Comp. Laws Supp. 1943, § 6888, Stat. Ann. 1944 Cum. Supp. § 14.811), which provides in part:
"Such alleged mentally diseased person shall have the right to be present at such hearing, unless it shall be made to appear to the court, either by the certificate of the medical superintendent in charge of such hospital, home or retreat to which he may *Page 562 
have been temporarily admitted, or by the certificate of 2 reputable physicians, that his condition is such as to render his removal for that purpose, or his appearing at such hearing improper and unsafe."
Under the above statute Roberts was entitled to be present at the hearing unless it was shown to the court that his condition was such as to render his removal from the hospital for that purpose improper and unsafe. The provisions of the statute are mandatory, and as they were not complied with, the probate court was without jurisdiction to commit him as an insane person. In the case of In re Phillips, 158 Mich. 155, 159, we said:
"Proceedings taken for an adjudication of insanity against an individual should require the strictest compliance with all the statutory requirements provided. The determination affects the rights of the individual to the enjoyment of life, liberty, and property. Courts will ever protect the rights of the individual who is so unfortunate as to be called upon to make a showing to maintain his or her mental integrity."
"The probate court derives its jurisdiction from the statute. To obtain jurisdiction in this case, therefore, the provisions of the statute should have been strictly pursued." In re Greenman,212 Mich. 687.
"The commitment of a person to an insane asylum is too serious to permit any slipshod methods or failure to strictly comply with the provisions of the law. Without such strict compliance, proceedings like those in the instant case are a nullity." In reJoseph Nowack, 274 Mich. 544, 548.
See, also, In re Maffett, 304 Mich. 173; In re Petition ofMartin, 248 Mich. 512. *Page 563 
The attorney general filed memorandum admitting error in the proceedings for the commitment of Roberts and consenting to his release.
We conclude that the probate court order of June 16, 1944, committing said Harold Roberts to the Kalamazoo State hospital, was a nullity, and that the petition for his release should be granted. An order may be entered releasing him.
NORTH, WIEST, BUTZEL, BUSHNELL, SHARPE, BOYLES, and REID, JJ., concurred.